Title: To Thomas Jefferson from John Cleves Symmes, 23 January 1802
From: Symmes, John Cleves
To: Jefferson, Thomas


          
            Washington City. 23rd of January 1802
          
          Pardon me Sir, if in this instance I depart from the prescribed mode of addressing the President on a subject of Territorial concern, through Mr. Maddison the proper organ of State business.  My communication being of a delatory nature against the first Magistrate of the Northwestern Territory, whose prompt removal from office rests solely with the President: it would seem only necessary, Sir, correctly to inform the conscience of the President with regard to the mal-administration of Arthur St. Clair esquire governor of said territory, in order to invite a measure so desirable to thousands of the Inhabitants of the western country, as that of his being dismissed from his government. To incline the President to be propitious in this respect to the wishes of the people—I humbly conceive it my duty, Sir, to sketch out some of the leading features in the public character of governor St. Clair.—A few of which are the following.
          By constitution a despot, as well as from long imperious habits of commanding, he has become unsufferably arbitrary.
          Like other tyrants, he places his confidence for advice and support, in the weak and the guileful of the citizens, who misguide and disgrace him.
          The prosperity of the territory is, and always has been, a secondary consideration with him. literally his will is law; and measures (however eligible, considered either as convenient, honorary, or pecuniary) which do not concentrate their good effects in his family or among his favorites, are altogether inadmissible with him.
          He is at war with those who do not approach him with adulation on their tongue.
          He hesitates not, to sacrifice the best interests of the territory, when they come in competition with his partial aims.
          Though of courtly exterior; his heart, if judged of by the tongue, is illiberal beyond a sample.
          Destitute of gratitude, he abhors the government that feeds him:—the public or private hand that relieves him in distress, confers no obligation.
          Though a commentator of the sedition law, is seditious himself.
          Is he commissioned to guide the citizens confided to his charge, to their true interests? he wantonly misleads them.—to protect? he invades their rights.—to harmonize? he irritates dissension.—to revere a republican form of government? he raises the sneer and sends it round the board.
          His pious frauds practised on the public, are not calculated for the meridian of his own altars.—there the presiding deities are of grecian Mythology.
          Wanting application to his official duties, which lie neglected from year to year;—fain would he arrogate to himself the superintendency of the judiciary.
          Outrageous, if a citizen charged with the murder of an Indian, be acquitted by a jury of the country.—he can calmly look on and see citizens murdered by Indians, without one effort of the executive to bring the murderer to a trial.
          Notorious for his military blunders,—if we believe him correct, and could he again command; his talents supersedes the necessity of three major, and six brigadier generals, although the Militia law requires them.
          Wiser in his own conceit, than the other two branches of the Legislature, collective and unanimous; he withholds his assent to bills of the most salutary nature.
          Under his long administration the people are not, nor have they ever been satisfied, and many detesting him, have fled the territory.
          Although in a colonial situation, the people are proud of the right they have, to resort to the general government, as they now do, for relief from his oppressive and undue exercise of the executive power.
          
          Do these imputations need proof?—let fetters, prisons, flames, human-bones and tears bear testimony; while neglected french-rights, imbecility of Magistrates of his appointment, executive deception, unequal tenures in office, his usurped prerogatives, and ill placed patronage, fill the Northwestern territory with murmurs, deep—awful—dangerous; while his distracted government totters to its foundation.
          All of which, with sincerity and truth, to the President of the United States, is most respectfully submitted, by his
          Obedient humble servant.
          
            John Cleves Symmes.
          
        